                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, Jr.,

             Plaintiff,

v.                                                            CV No. 18-1233 MV/CG

BOARD OF REGENTS OF
NEW MEXICO STATE UNIVERSITY,

             Defendant.


              ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                  DEADLINE TO FILE MOTION TO COMPEL

      THIS MATTER is before the Court on Defendant’s Unopposed Motion to Extend

Deadline for Filing Motion to Compel, (Doc. 23), filed August 14, 2019. Defendant asks

to extend its deadline to file a motion to compel from August 16 to August 30, 2019,

because the parties are working to resolve the discovery dispute. Id. at 2. The Court,

having considered the Motion, noting it is unopposed, and being otherwise fully advised,

finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Extend

Deadline for Filing Motion to Compel, (Doc. 23), is GRANTED and Defendant’s deadline

to file a motion to compel is extended to August 30, 2019.

       IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
